Name: Council Regulation (EC) No 2472/1999 of 22 November 1999 amending Regulation (EC) No 54/1999 allocating, for 1999, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America
 Date Published: nan

 EN Official Journal of the European Communities25. 11. 1999 L 302/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2472/1999 of 22 November 1999 amending Regulation (EC) No 54/1999 allocating, for 1999, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1) and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 54/1999 (2) established, for 1999, the Community catch quota for capelin in Greenland waters on the basis of the TAC for 1998/1999; (2) a revision of the relevant TAC in the meantime has resulted in a change in the share available to the Community; (3) Regulation (EC) No 54/1999 should be amended accord- ingly; (4) in order to ensure the livelihood of Community fish- ermen it is important to open these fisheries as early as possible in 1999; given the urgency of the matter it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national parliaments of the European Union annexed to the Treaty of Amsterdam, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 54/1999, the entry referring to capelin shall be replaced by that set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1999. For the Council The President K. HEMILÃ  (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regula- tion (EC) No 1181/98 (OJ L 164 9.6.1998, p. 1). (2) OJ L 13, 18.1.1999, p. 81. EN Official Journal of the European Communities 25. 11. 1999L 302/2 Species Geographicalarea Community catch quotas (in tonnes) Quotas allocated to Member States (tonnes) Quantities allocated to Norway Quantities allocated to Iceland Faroese quotas under EC/Greenland Fisheries Protocol ANNEX Allocation of Community catch quotas in Greenland waters for 1999 Capelin ICES XIV/V 98 945 (*) Community 48 945 10 000 30 000 10 000 (*) 70 % of the Greenland share of the TAC for capelin minus 10 000 tonnes to the Faroe Islands. Upon any further revision of the relevant TAC in the course of 1999, the Community quota shall be revised accordingly.